         Case 1:18-cr-00032-DLF Document 205 Filed 09/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.                            Crim. No. 18-CR-32-2 (DLF)

 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.



              GOVERNMENT’S UNOPPOSED MOTION FOR EXTENSION

       The United States of America respectfully requests a one-week extension to provide

counsel for defendant Concord Management and Consulting LLC with the additional

information identified by the Court at the September 16, 2019 hearing. Counsel for the

defendant does not oppose this request.

       At the September 16 hearing, the Court ordered the government to identify for defense

counsel “every individual or entity that the government will argue at trial is a foreign agent, is a

foreign…principal, or is an individual or entity that was required to [file] reports about

expenditures to the FEC.” Tr. 9/16/19, at 50:11-15. The Court ordered the government to

provide that list to defense counsel by September 27, 2019. Id. at 52:11.

       The government respectfully requests one additional week to provide this information to

defense counsel. The defense will suffer no prejudice from this short delay, as no trial date has

been set in this matter, and receiving the information by October 4, 2019 will give the defense

plenty of time to use the information in preparation for trial. On September 27, 2019,

government counsel contacted defense counsel to request the defense position on this motion for




                                                  1
         Case 1:18-cr-00032-DLF Document 205 Filed 09/27/19 Page 2 of 2



an extension, and defense counsel advised that the defense does not oppose this request.



                                     Respectfully submitted,


JOHN C. DEMERS                                              JESSIE K. LIU
Assistant Attorney General for National Security            United States Attorney

By: /s/                                                     By: /s/
Heather N. Alpino                                           Jonathan Kravis
U.S. Department of Justice                                  Luke Jones
National Security Division                                  Kathryn Rakoczy
950 Pennsylvania Ave. NW                                    555 Fourth Street NW
Washington, D.C. 20530                                      Washington, D.C. 20530
Telephone: (202) 514-2000                                   Telephone: (202) 252-6886




                                                2
        Case 1:18-cr-00032-DLF Document 205-1 Filed 09/27/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                  Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

               Defendant.


                                    [PROPOSED] ORDER

        This matter having come before the Court on the government’s unopposed motion for an

extension of time, it is hereby ORDERED that the government’s motion is granted. On or before

October 4, 2019, the government shall provide the defense with the relevant information pursuant

to the Court’s instructions at the September 16, 2019 status hearing.



Date:                                        ___________________________________
                                             DABNEY L. FRIEDRICH
                                             United States District Judge
